Citation Nr: 1000438	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right foot with 
bilateral plantar fasciitis (right foot disability).

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from April 1982 to May 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted service connection for 
the following disabilities: Thoracolumbar spine disability, 
10 percent disabling; cervical spine disability, 10 percent 
disabling; right foot disability, 10 percent disabling; 
varicose veins of the left leg, 10 percent disabling; 
varicose veins of the right leg, 10 percent disabling; 
allergic rhinitis and sinusitis, 0 percent disabling; 
tendonitis of the left ankle, 0 percent disabling; and 
emphysema, 0 percent disabling.  Each of these ratings was 
effective May 19, 2004.  The Veteran timely appealed the 
assigned ratings for her thoracolumbar spine, right foot, 
left ankle, and allergic rhinitis and sinusitis.  A November 
2007 rating decision granted a 20 percent rating for 
thoracolumbar spine disability and a 10 percent rating for 
left ankle disability, each of which was effective May 19, 
2004.

Because the Veteran noted in her April 2006 substantive 
appeal that she felt that a 20 percent rating was appropriate 
for her thoracolumbar spine disability and that a 10 percent 
rating was appropriate for her left ankle disability, and 
because the October 2008 Informal Hearing Presentation does 
not include these issues, the Board concludes that the issues 
of entitlement to increased initial rating for thoracolumbar 
spine and left foot disabilities have been granted to the 
Veteran's satisfaction and are no longer part of the 
Veteran's appeal.

The Veteran withdrew her request for a Board hearing, which 
had been scheduled for October 2008, in a statement that 
appears to have been received by VA in August 2008.  See 
38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  The Veteran's right foot disability involves no more than 
moderate residuals of a foot injury.  
2.  The service-connected allergic rhinitis and sinusitis is 
not shown to be productive of incapacitating episodes 
requiring antibiotic treatment, or three or more non-
incapacitating episodes manifested by headaches, pain and 
purulent discharge or crusting per year, or significant nasal 
obstruction.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for right foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5284-5010 (2009).  

2.  The criteria for the assignment of an initial compensable 
evaluation for allergic rhinitis and sinusitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.97, Diagnostic Codes 6514-6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2004, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for right foot disability 
and allergic rhinitis and sinusitis by rating decision in 
October 2004.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.  

In accordance with the requirements of VCAA, the Veteran was 
informed of what evidence and information she was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files.  

A March 2006 letter provided information concerning effective 
dates that could be assigned should an increased rating be 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Compensation examinations for 
VA purposes were conducted in June 2004 and July 2007.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of her claims.  All general due process 
considerations have been complied with by VA, and the Veteran 
has had a meaningful opportunity to participate in the 
development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  
Right foot

The Veteran, who is currently assigned a rating of 10 percent 
for service-connected right foot disability under Diagnostic 
Codes 5284-5010, has contended that this disability is more 
severe than currently evaluated.  The hyphenated diagnostic 
codes indicate that the Veteran could be assigned a rating 
under either code.  

Diagnostic Code 5010 states that arthritis due to trauma, 
which is established by 
X-ray findings, is to be rated as degenerative arthritis, 
which is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint 
or joints involved.  A 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot injury 
is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71a; 
Plate II.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
diagnostic code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Veteran complained on QTC examination of the feet for the 
VA in June 2004 of foot pain, stiffness, and swelling.  It 
was noted that there was no sign of abnormal weight bearing 
or evidence of flat feet.  There was some tenderness on the 
bottom of the right foot.  Dorsiflexion of the toes did not 
cause pain.  X-rays of the right foot revealed minimal 
degenerative changes involving the distal interphalangeal 
joint of all toes.  Bilateral plantar fasciitis was 
diagnosed.

The Veteran complained on QTC examination for VA purposes in 
July 2007 of pain and stiffness of the right foot, with 
difficulty walking in the morning.  The daily use of 
orthotics minimized the pain to just mornings.  She could not 
stand for more than 10-15 minutes at a time or walk long 
distances because of pain and fatigue.  On physical 
examination, there was no edema, effusion, tenderness, heat, 
subluxation, guarding, or deformity of the right ankle.  
Dorsiflexion was to 20 degrees (with normal motion to 20 
degrees) and plantar flexion was to 35 degrees (with normal 
motion to 45 degrees).  Joint function was not additionally 
limited by pain, fatigue, lack of endurance, or 
incoordination after repetitive use.  There was tenderness of 
the right foot but no painful motion, edema, disturbed 
circulation, weakness, or muscle atrophy.  There was active 
motion in the metatarsophalangeal joint of the right great 
toe.  There was no pes planus, hammer toes, pes cavus, 
Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  
The Veteran required arch supports, which relieved her pain 
symptoms.  The diagnosis was degenerative changes of the 
right foot with bilateral plantar fasciitis.

Based on the above evidence, the Board finds that the 
relevant symptomatology reveals no more than moderate 
residuals of a foot injury under Diagnostic Code 5284.  The 
Veteran's primary problem is difficulty walking due to lower 
extremity pain.  However, it was noted on evaluation in July 
2007 that arch supports helped relieve her pain symptoms.  
Moreover, there was no sign of abnormal weight bearing on 
examination in June 2004 and no edema, disturbed circulation, 
weakness, or muscle atrophy on examination in July 2007.  

A higher rating is also not warranted under Diagnostic Code 
5010 because there is no x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, the Veteran 
does not have any of the foot disabilities listed in the 
rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5283 (2009).  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was noted on examination in July 2007 that functioning of 
the Veteran's right lower extremity was not limited by pain, 
fatigue, weakness, or lack of endurance.  Therefore, an 
increased evaluation is not warranted for the right foot 
under DeLuca, 38 C.F.R. § 4.40, or 38 C.F.R. § 4.45.

A rating in excess of that currently assigned for the 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this case, the Board concludes that 
referral of this issue for consideration of an extraschedular 
rating is not warranted for the Veteran's service-connected 
right foot disability.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

There is no evidence that the Veteran's right foot disability 
has presented such an unusual or exceptional disability 
picture at any time since the grant of service connection so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the Veteran's symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).

The Board finds that the schedular evaluation granted in this 
case is not inadequate.  As discussed above, the schedule 
provides for a higher rating for residuals of moderately 
severe injury to the foot, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
There is no evidence of record to indicate that the Veteran 
has required frequent hospitalization for her right foot 
disability.  Moreover, there is no evidence of record that 
would render impractical the application of the regular 
schedular standards.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 10 
percent for service-connected right foot disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Allergic rhinitis and sinusitis

The Veteran contends that her allergic rhinitis and sinusitis 
is severe enough to warrant a compensable evaluation.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The Veteran's allergic rhinitis and sinusitis is rated under 
38 C.F.R. § 4.97, Diagnostic Codes 6514-6522 (2009).  

Under Diagnostic Code 6514, a noncompensable rating is 
assigned for sinusitis when it is detected by X-ray only.  A 
10 percent rating is assigned when a veteran has either one 
or two incapacitating episodes per year of sinusitis (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician) requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or has 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
a veteran has either three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Code 6514 (2009).

For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
rating is warranted.  With polyps, a 30 percent rating is 
warranted.  38 C.F.R. § 4.97, Code 6522 (2009).

On QTC examination for the VA in June 2004, there was no 
evidence of sinusitis.  

The Veteran complained on QTC examination for the VA in July 
2007 of constant sinus problems with headaches.  She was not 
incapacitated during her sinus episodes.  She reported 
interference with breathing through the nose, hoarseness, and 
thigh mucus daily.  There was no purulent discharge.  She had 
dry mouth, drowsiness and fatigue when she took her 
medication but had severe headaches, sinus aching and/or 
blockage/infection if she did not take her 
decongestant/antihistamine.  Physical examination of the nose 
did not show any nasal obstruction, deviated septum, nasal 
polyps, or disfigurement.  There was rhinitis with boggy 
mucosa with white discharge.  Sinus X-rays were within normal 
limits.  There was no finding of bacterial rhinitis.  The 
diagnosis was allergic rhinitis and sinusitis.  It was noted 
that the Veteran had subjective year round nasal congestion, 
with an objective nasal examination as noted above.

Although the Veteran has complained of constant sinus 
problems, the above evidence does not show at least one 
incapacitating episode of sinusitis a year or evidence of at 
least three non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  There is also no evidence of polyps or greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  Consequently, a 
compensable evaluation is not warranted for service-connected 
allergic rhinitis and sinusitis.  

The schedular evaluation in this case is also not found to be 
inadequate for rating purposes.  There is no evidence that 
the Veteran's service-connected allergic rhinitis and 
sinusitis causes marked interference with employment or 
frequent hospitalization.  Therefore, the RO's decision not 
to refer this issue for extraschedular consideration to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for a 
compensable evaluation for service-connected allergic 
rhinitis and sinusitis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for right foot 
disability is denied.

An initial compensable rating for allergic rhinitis and 
sinusitis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


